COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '

                                                 '               No. 08-19-00150-CR
  IN RE: DANIEL MICHAEL ATHENS,
                                                 '         AN ORIGINAL PROCEEDING
                                Relator.
                                                 '                 IN MANDAMUS
                                                 '

                                       JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus against

the Honorable Angie Juarez Barill, Judge of the 346th District Court of El Paso County, Texas,

and concludes that Relator=s petition for writ of mandamus should be denied. We therefore deny

the petition for writ of mandamus, in accordance with the opinion of this court.

       IT IS SO ORDERED THIS 30TH DAY OF JULY, 2019.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.
Rodriguez, J., not participating